DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 20 is being amended to be dependent upon allowable independent claim 12 so that it no longer depends upon cancelled claim 1. Claim 20 has been amended as follows: 

	20. The method of claim 12, wherein adding an electrolyte to the electrochemical cell activates the electrochemical cell.

Terminal Disclaimer
The terminal disclaimer filed on 2/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,641,833 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
Claims 12-14 and 16-20 are allowed.

As per claim 12, the prior art Harayama (US 2017/0309953) discloses a method (see Title and paragraph 0006: method of manufacturing a battery) comprising:
measuring the voltage of an activated electrochemical cell after a period of time to determine a voltage drop (see paragraphs 0070-0075: measures a voltage drop of the cell in relation to a self-discharging after a period of aging as occurred, and see Fig 3A and 3B and paragraph 0070-0071: supplying electrolyte to the battery, i.e. activating the electrochemical cell, also the disclosed initial charging the battery could be considered activating the battery as well); 
wherein the period of time starts after activating the cell (see paragraphs 0070-0075: voltage drop is assessed after cell has been activated); and 
screening the cell for the presence of a failure mechanism by checking the voltage drop for a failure criteria, the failure mechanism being a mechanism by which the cell can fail after the screening (see Fig. 3A and paragraphs 0004, 0005, 0006, 0019, and 0071-0075: aging the battery for the purpose of checking for stabilization of a battery reaction, a short circuit or the like due to foreign metal substances in the cell). 

Kim (US 2005/0014036) discloses wherein the measured voltage is an open circuit voltage of the cell, measuring the open circuit voltage of the cell over an aging period to determine a voltage drop (see Table 1 and paragraphs 0087-0090: measured 
wherein the determined voltage drop results from multiple open circuit voltage measurements taken between immediately after activating the cell and a time after activating the cell (see Table 1 and paragraphs 0087-0090: measured open circuit voltage over period of time, this produces a voltage vs time data set, period is after manufacturing, i.e. the previously discussed activation; see paragraph 0089: measurement immediately after manufacturing, i.e. activation); 
screening the cell for the presence of a failure mechanism by checking the voltage drop for a failure criteria (see Table 1 and paragraphs 0087-0090: voltage vs time data set can be used to detect corrosion of the battery).

Fiorina (US 5,432,452) discloses a method of detecting failures in a battery wherein the voltage drop is assessed via a determined a voltage versus time function and screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria (see Title, Abstract, column 1 lines 25-41, and column 2 lines 8-17: uses the second derivative value to determine voltage drops that would indicate a faulty cell). 

However the prior art fails to disclose the claimed combination of elements in claim 12 wherein the voltage versus time function is determined by measuring the open circuit voltage of the cell for at least 100 different times within the time period between activating the cell and 24 hours after activating the cell.
Dependent claims 13-14 and 16-20 are allowable due to their dependency upon previously discussed independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865